                                            Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 1 of 12




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10
                                            ELIAS NASIRI,                                    Case No. 18-cv-01170-NC
                                  11
                                                       Plaintiff,                            ORDER DENYING MOTION
                                  12
Northern District of California




                                                                                             FOR ATTORNEYS’ FEES
 United States District Court




                                                 v.
                                  13                                                         Re: Dkt. No. 255
                                            T.A.G. SECURITY PROTECTIVE
                                  14        SERVICES INC., et al.,
                                  15                   Defendants.
                                  16
                                  17           Plaintiff Elias Nasiri moves for an award of his attorneys’ fees in the amount of
                                  18   $244,641.41, the total number of hours and fees expended in his case. See Dkt. No. 255
                                  19   (“Mot.”); see also Dkt. No. 258 (“Opp’n”). Upon considering the parties’ briefs, the
                                  20   outcome of both trials, and the Court’s observation throughout the life of this case, the
                                  21   Court DENIES Nasiri’s motion for attorneys’ fees in full.
                                  22   I.     BACKGROUND
                                  23           Between June 25, 2015, and December 22, 2016, Plaintiff Elias Nasiri worked as a
                                  24   security guard for Anthony Murga, doing business as T.A.G. Security Protective Services.
                                  25   Dkt. No. 250 “Findings of Fact” at 4. Defendant Anthony Murga formed T.A.G. Security
                                  26   Protective Services as a sole proprietorship in October 2013. Id. After Nasiri’s
                                  27   employment with Murga terminated, T.A.G. Security Protective Services, Inc. became
                                  28   incorporated on January 11, 2017, listing Anthony Murga and Gabriela Lopez as officers.
                                             Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 2 of 12




                                  1    Id.
                                  2             On February 22, 2018, Nasiri filed suit against T.A.G. Security Protective Services,
                                  3    Inc. and Personnel Staffing Group, LLC (“PSG”) to recover nine individual claims for lost
                                  4    wages and statutory penalties under California labor laws and the Fair Labor Standards
                                  5    Act. See Dkt. No. 1. He later amended the complaint naming Anthony Murga and
                                  6    Gabriela Lopez as additional defendants. See Dkt. No. 80.
                                  7             This action came before the Court for a bifurcated trial. This Court held a jury trial
                                  8    from May 17, 2021, through May 18, 2021, to resolve Nasiri’s individual labor claims
                                  9    against Murga (doing business as T.A.G. Security Protective Services), Lopez, and T.A.G.
                                  10   Security Protective Services, Inc. See Findings of Fact at 2. During the jury trial, Nasiri
                                  11   presented evidence to support the following claims: that Defendants (1) failed to pay
                                  12   overtime wages under Cal. Lab. Code §§ 510, 1194, and 29 U.S.C. § 207; (2) failed to pay
Northern District of California
 United States District Court




                                  13   timely wages under Cal. Lab. Code § 204; (3) failed to provide meal and rest breaks and
                                  14   meal break premiums under Cal. Lab. Code §§ 226.7 and 512; (4) failed to pay all wages
                                  15   due upon termination under Cal. Lab. Code §§ 201, 202, 203; (5) failed to reimburse
                                  16   necessary business expenses under Cal. Lab. Code § 2802; and (6) failed to pay split shift
                                  17   premiums under IWCA Order 4-2001(4)(C). Id.
                                  18          A.   Jury Trial
                                  19            On May 19, 2021, the jury rendered a verdict against Defendant Murga, doing
                                  20   business as T.A.G. Security Protective Services, and in favor of Plaintiff Nasiri that:
                                  21   Murga owed Nasiri wages under the terms of his employment; Nasiri’s daily wage rate at
                                  22   the time his employment ended with Murga was $96.00 per day; that Murga did not
                                  23   provide Nasiri with overtime wages; that Murga’s failure to pay overtime was willful; that
                                  24   Murga’s failure to pay the full amount of wages earned by Nasiri and due on the last day of
                                  25   employment was willful; and that Murga failed to pay Nasiri’s wages for 30 calendar days
                                  26   following Nasiri’s last day of employment. The jury awarded Nasiri damages for unpaid
                                  27   overtime in the amount of $35.50 to be paid by Murga. Dkt. No. 241 (“Verdict”) at 2–3.
                                  28            The jury also rendered a verdict against Plaintiff Nasiri, and in favor of Defendant
                                                                                       2
                                         Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 3 of 12




                                  1    Murga, doing business as T.A.G. Security Protective Services, that: Murga did not fail to
                                  2    provide Nasiri with meal breaks; did not fail to provide Nasiri with rest breaks; did not fail
                                  3    to reimburse Nasiri’s incurred necessary business expenses; and did not fail to compensate
                                  4    Nasiri when he worked a split shift. Id.
                                  5        B.    Bench Trial
                                  6           On July 23, 2021, the Court issued findings of fact and conclusions of law after
                                  7    bench trial. During the bench trial, Nasiri presented evidence in support of his PAGA
                                  8    claims seeking civil penalties for (1) Defendants’ failure to provide meal breaks under Cal.
                                  9    Lab. Code § 512, (2) failure to provide meal break premiums under Cal. Lab. Code §
                                  10   226.7, and (3) failure to pay timely wages under Cal. Lab. Code § 204 (regarding wages
                                  11   owed from meal break premiums). Findings of Fact at 3–4.
                                  12          At the bench trial, the Court dismissed Plaintiff Nasiri’s unfair competition law
Northern District of California
 United States District Court




                                  13   claim against all defendants and the Court found that Nasiri did not have standing to
                                  14   pursue civil penalties under PAGA because the jury denied Nasiri’s individual claim for
                                  15   Murga’s failure to provide meal breaks, in violation of Labor Code section 512. See
                                  16   Findings of Fact at 16. Because of the jury’s finding, Murga did not owe Nasiri meal
                                  17   break premiums under Labor Code section 226.7, nor damages for failure to pay timely
                                  18   wages under Labor Code section 204. Id.
                                  19          Accordingly, the Court found that Defendants prevailed on all PAGA claims at the
                                  20   bench trial and did not award Nasiri damages for those claims. Thus, Plaintiff Nasiri took
                                  21   nothing under Cal. Lab. Code § 226.7 because Murga did not fail to provide meal breaks to
                                  22   Nasiri. The Court denied Nasiri’s Cal. Lab. Code § 2699 PAGA claims for failure to
                                  23   provide meal breaks under § 512, failure to provide meal break premiums under § 226.7,
                                  24   and failure to pay timely wages under §204. Thus, Nasiri took nothing under § 2699
                                  25   because Nasiri lacked standing to bring an action for PAGA civil penalties for violations of
                                  26   § 512, § 226.7, and § 204. The Court awarded Nasiri liquidated damages and statutory
                                  27   damages to be paid by Murga.
                                  28
                                                                                     3
                                             Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 4 of 12




                                  1           C.   Judgment
                                  2             On July 23, 2021, this Court entered judgment, and awarded Nasiri a total of
                                  3    $2,951.00 payable by Murga (inclusive of the jury’s award of $35.50 for unpaid overtime,
                                  4    $35.50 in liquidated damages for unpaid overtime under 29 U.S.C. § 216(b), and $2,880.00
                                  5    in statutory damages for wait-time penalties under Cal. Lab. Code § 203). Dkt. No. 251.
                                  6    Judgment was also entered against Nasiri and in favor of Defendant PSG pursuant to the
                                  7    Court’s order granting PSG’s motion for summary judgment. Id.
                                  8             On August 20, 2021, Nasiri filed two post-judgment motions: (1) a motion to alter
                                  9    judgment, or in the alternative, for new trial, see Dkt. No. 259, and (2) a third motion for
                                  10   default judgment as to T.A.G. Security Protective Services, Inc., see Dkt. No. 260. On
                                  11   September 16, 2021, this Court denied both motions.
                                  12            Nasiri now moves for $244,641.41 in attorneys’ fees. Nasiri filed a timely motion
Northern District of California
 United States District Court




                                  13   for attorneys’ fees on August 6, 2021. See Dkt. No. 255. Defendants Murga and Lopez
                                  14   timely opposed the motion, and Nasiri filed a reply. See Dkt. Nos. 257, 258. Because the
                                  15   motion for attorneys’ fees is only directed at Murga, the Court does not address any
                                  16   arguments about Lopez or her affiliated entities in this order. See Dkt. Nos. 261 at 2. The
                                  17   Court finds the motion suitable for ruling without a hearing.
                                  18   II.     LEGAL STANDARD
                                  19            The general rule in federal courts is that “absent statute or enforceable contract,
                                  20   litigants pay their own attorneys’ fees.” Alyeska Pipeline Service Co. v. Wilderness
                                  21   Society, 421 U.S. 240, 257 (1975). “In a pure federal question case in federal court,
                                  22   federal law governs attorneys’ fees.” Indep. Living Ctr. of S. Cal., Inc. v. Kent, 909 F.3d
                                  23   272, 281 (9th Cir. 2018) (internal citations omitted). “By contrast, ‘so long as ‘state law
                                  24   does not run counter to a valid federal statute or rule of court . . . state law denying the
                                  25   right to attorney’s fees or giving a right thereto . . . should be followed.’” Id. (citing MRO
                                  26   Communications, Inc. v. American Telephone & Telegraph Co., 197 F.3d 1276, 1281 (9th
                                  27   Cir. 1999)) (quoting Alyeska, 421 U.S. at 259 n. 31).
                                  28            For claims asserted under California law, “California law governs plaintiffs’ motion
                                                                                       4
                                         Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 5 of 12




                                  1    for fees.” Ridgeway v. Wal-Mart Stores Inc., 269 F. Supp. 3d 975, 982 (N.D. Cal. 2017);
                                  2    see Klein v. City of Laguna Beach, 810 F.3d 693, 701 (9th Cir. 2016) (“federal courts
                                  3    apply state law for attorneys’ fees to state claims because of the Erie doctrine, and Erie
                                  4    does not compel federal courts to apply state law to a federal claim.” (internal footnote
                                  5    omitted)); see also Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002).
                                  6    “Nevertheless, the Court may still look to federal authority for guidance in awarding
                                  7    attorneys’ fees.” Ridgeway, 269 F. Supp. 3d at 982 (citing MacDonald v. Ford Motor Co.,
                                  8    No. 13-cv-2988-JST, 2016 WL 3055643, at *2 (N.D. Cal. May 31, 2016)).
                                  9    III. DISCUSSION
                                  10          Plaintiff Nasiri seeks an order awarding attorneys’ fees to his counsel, Burton
                                  11   Employment Law, in the amount of $244,641.41 to be paid by Defendant Anthony Murga.
                                  12   See Mot. at 3. Nasiri asserts that he is entitled to attorneys’ fees pursuant to Federal Rule
Northern District of California
 United States District Court




                                  13   of Civil Procedure 54, California Code of Civil Procedure §§ 1032, 1033.5, and California
                                  14   Labor Code §§ 218.5 and 1194(a). Mot. at 4; Dkt. No. 262 (“Reply”) at 2.
                                  15          California Labor Code section 1194(a) provides that “any employee receiving less
                                  16   than . . . the legal overtime compensation applicable to the employee is entitled to recover
                                  17   in a civil action the unpaid balance of the full amount of this . . . overtime compensation,
                                  18   including interest thereon, reasonable attorney[s’] fees, and costs of suit.” Cal. Lab. Code
                                  19   § 1194(a); see also Kirby v. Immoos Fire Protection, Inc., 53 Cal. 4th 1244, 1248 (2012).
                                  20   California Labor Code section 218.5 provides that “[i]n an action brought for the
                                  21   nonpayment of wages . . . the court shall award reasonable attorney[s’] fees and costs to
                                  22   the prevailing party.” Cal. Lab. Code § 218.5.
                                  23          Although the jury found that Murga owed and willfully failed to provide Nasiri
                                  24   overtime wages in the amount of $35.50, there are several findings which preclude a full
                                  25   award of attorneys’ fees. The principal issues are (1) whether Nasiri is in fact the
                                  26   prevailing party, (2) the reasonableness of the time spent by Nasiri’s counsel in pursuing
                                  27   this case, and (3) failure to apportion the requested fees.
                                  28
                                                                                      5
                                         Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 6 of 12




                                  1        A.      Nasiri Is Not the Prevailing Party on All Claims
                                  2             If “a plaintiff has achieved only partial or limited success, the product of hours
                                  3    reasonably expended on the litigation as a whole times a reasonable hourly rate may be an
                                  4    excessive amount.” Hensley v. Eckerhart, 461 U.S. 424, 436 (1983). In California, a
                                  5    prevailing party “includes the party with a net monetary recovery, a defendant in whose
                                  6    favor a dismissal is entered, a defendant where neither the plaintiff nor defendant obtains
                                  7    any relief, and a defendant as against those plaintiffs who do not recover any relief against
                                  8    that defendant.” Cal. Code Civ. P. § 1032(a)(4).
                                  9             Here, Nasiri is not the prevailing party on all his claims. Nasiri pursued nine
                                  10   individual claims against four defendants—Gabriela Lopez, Anthony Murga, T.A.G.
                                  11   Security Protective Services, Inc., and PSG—and three of those defendants successfully
                                  12   defeated Nasiri’s individual claims. At the jury trial, the Court entered dismissal in favor
Northern District of California
 United States District Court




                                  13   of all defendants except Murga. See Cal. Code Civ. P. § 1032(a)(4); see also Dkt. No.
                                  14   164; Trial Transcript Vol. 2, 225:8–21. As against Murga, although Nasiri was the party
                                  15   with a net monetary recovery, Nasiri only prevailed on his individual California and
                                  16   federal overtime claims and not any of his remaining claims.
                                  17            Additionally, Nasiri pursued three PAGA claims against the same four defendants
                                  18   at trial, but he did not prevail on any of those PAGA claims. Thus, Nasiri is not the
                                  19   prevailing party for the entirety of his lawsuit. Rather, Nasiri obtained limited success and
                                  20   prevailed against one defendant on a single claim.
                                  21       B.      Nasiri’s Proposed Attorneys’ Fees Are Not Reasonable
                                  22            Although Nasiri prevailed on his nonpayment of overtime claim against Murga, his
                                  23   limited success still does not warrant an award of attorneys’ fees. Whether calculating
                                  24   attorney’s fees under California or federal law, courts follow the lodestar approach. “The
                                  25   most useful starting point for determining the amount of a reasonable fee is the number of
                                  26   hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”
                                  27   Hensley, 461 U.S. at 433, abrogated on other grounds by Tex. State Teachers Ass'n. v.
                                  28   Garland Indep. Sch. Dist., 489 U.S. 782 (1989). The party seeking an award of fees
                                                                                       6
                                            Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 7 of 12




                                  1    should submit evidence supporting the hours worked and rates claimed. Id.
                                  2              Under the lodestar analysis, the Court must first determine whether Plaintiff’s
                                  3    attorneys’ billing rates are reasonable, as determined by “the prevailing market rates in the
                                  4    relevant community.” Blum v. Stenson, 456 U.S. 886, 896 (1984). The market rates used
                                  5    in this comparison should pertain to attorneys with similar “skill, experience, and
                                  6    reputation” to the moving attorneys. Chalmers v. City of Los Angeles, 796 F.2d 1205,
                                  7    1211 (9th Cir. 1986), opinion amended on denial of reh’g, 808 F.2d 1373 (9th Cir. 1987)
                                  8    (citing Blum, 456 U.S. at 895 n.11). Second the Court must examine whether the hours
                                  9    expended on this litigation are reasonable.
                                  10             After calculating the lodestar figure, the court may enhance or reduce the figure
                                  11   based on any of the twelve Kerr factors the Court did not already account for in its initial
                                  12   lodestar determination. Fischer v. SJB–P.D., Inc., 214 F.3d 1115, 1119 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13   (referencing Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975)). “A strong
                                  14   presumption exists that the lodestar figure represents a reasonable fee, and therefore, it
                                  15   should only be enhanced or reduced in rare and exceptional cases.” Fischer, 214 F.3d at
                                  16   1119 n.4 (internal quotation marks omitted).
                                  17                1.    Fee Calculation and Hourly Rate
                                  18             Nasiri’s proposed fee request totals $244,641.41 and is summarized in the following
                                  19   table1:
                                  20             Name             Position         Hourly Rate         Number of           Total
                                  21                                                                       Hours         Requested
                                  22       Jocelyn Burton     Attorney           $575.00            351.58             $202,158.50
                                  23       Scott Nakama       Attorney           $230.00            71.9               $16,537.00
                                  24       Brittany Willis    Attorney           $200.00            98.7               $19,740.00
                                  25       Mara Sackman       Attorney           $250.00            7.9                $1,975.00
                                  26
                                  27
                                       1
                                         Although the hourly rate and number of hours taken from both Plaintiff’s motion and
                                       Willis’ declaration are the same, Plaintiff’s total calculations for Burton and Sackman are
                                  28   incorrect. The accurate lodestar calculation results in a lesser total figure than Plaintiff’s
                                       request.
                                                                                      7
                                         Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 8 of 12




                                  1     Helen O’Keefe       Paralegal           $135.00             29.6                $3,996.00
                                  2     Kirtecia Griggs     Paralegal           $135.00             0.8                 $108.00
                                  3     TOTAL                                                                           $244,514.50
                                  4    See Dkt. No. 255-1 (“Willis Decl.”) at 4.
                                  5           Defendants do not challenge the billing rates for the attorneys at Burton

                                  6    Employment Law. See generally Opp’n. Based on the Court’s experience, Plaintiff’s

                                  7    billing rates are consistent with the rates charged by and awarded to similarly situated

                                  8    counsel and staff in this district, and Plaintiff’s provided authorities support the

                                  9    reasonableness of the hourly rates. See Polee v. Cent. Contra Costa Transit Auth., 516 F.

                                  10   Supp. 3d 993, 997 (N.D. Cal. 2021); Operating Eng’rs’ Health & Welfare Tr. Fund v.

                                  11   United RSC Gen. & Eng’g, Inc., No. 3:19-cv-02308-WHA, 2020 WL 3402240, at *3 (N.D.

                                  12   Cal. June 18, 2020). Thus, the Court finds that Burton Employment Law charged
Northern District of California
 United States District Court




                                  13   reasonable hourly rates. The reasonableness of hours expended, however, precludes an

                                  14   award of attorneys’ fees.

                                  15              2.     Number of Hours Not Expended Reasonably

                                  16          In determining the reasonableness of hours expended, the Court can reduce hours

                                  17   when documentation is inadequate, or when the requested hours are redundant, excessive,

                                  18   or unnecessary. Hensley, 461 U.S. at 433–34. “The fee applicant bears the burden of

                                  19   documenting the appropriate hours expended in the litigation and must submit evidence in

                                  20   support of those hours worked.” Gates v. Deukmejian, 987 F.2d 1392, 1397 (9th Cir.

                                  21   1992). The final award of attorneys’ fees is within the discretion of the Court. See Kerr,

                                  22   526 F.2d at 69.

                                  23          Courts consider the following factors to the extent they are relevant to a particular

                                  24   case: “(1) the time and labor required, (2) the novelty and difficulty of the questions

                                  25   involved, (3) the skill necessary to perform the legal services properly, (4) the preclusion

                                  26   of other employment by the attorney due to acceptance of the case, (5) the customary fee,

                                  27   (6) whether the fee is fixed or contingent, (7) time limitations imposed by the client or

                                  28   circumstances, (8) the amount involved and the results obtained, (9) the experience,
                                                                                      8
                                         Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 9 of 12




                                  1    reputation and ability of the attorneys, (10) the ‘undesirability’ of the case, (11) the nature
                                  2    and length of the professional relations with the client, and (12) awards in similar cases.”
                                  3    Sato v. Wachovia Mortg., FSB, No. 5:11-cv-00810-EJD, 2013 WL 61103, at *3 (N.D. Cal.
                                  4    Jan. 3, 2013) (quoting LaFarge Conseils et Etudes, S.A. v. Kaiser Cement & Gypsum
                                  5    Corp., 791 F.2d at 1341–42 (9th Cir. 1986)); Kerr, 526 F.2d at 69–70.
                                  6                    a.   Meet and Confer Requirement
                                  7           As an initial matter, Civil Local Rule 54-5(a) requires that counsel for the respective
                                  8    parties meet and confer for the purpose of resolving all disputed issues relating to
                                  9    attorneys’ fees before making a motion for award of attorneys’ fees. Civil L.R. 54-5(a). A
                                  10   statement that counsel met and conferred must be supported by declaration or affidavit.
                                  11   Civil L.R. 54-5(b). Willis’ declaration makes no mention that there were any attempts to
                                  12   meet and confer with Defendants prior to filing this motion. Failure to comply with this
Northern District of California
 United States District Court




                                  13   requirement is grounds for the Court to deny the motion.
                                  14                   b.   Work Performed
                                  15          Furthermore, the Court finds that the time Plaintiff’s counsel spent on various parts
                                  16   of this litigation was not reasonable considering the issues in this case. The Court finds
                                  17   that Plaintiff’s counsel did not act as reasonable and prudent lawyers when considering the
                                  18   low level of complexity that the questions involved. Since the start of filing this case and
                                  19   through the bench trial, counsel’s work has been disordered and confusing; counsel did not
                                  20   thoroughly or timely comply with Court orders, did not clearly articulate Plaintiff’s
                                  21   pursued and waived claims, almost pursued the wrong labor code statute at trial prior to the
                                  22   Court’s correction, and repeatedly failed to acknowledge that Nasiri was never employed
                                  23   by the T.A.G. Security incorporated entity. It took much effort to clarify the relevant time
                                  24   periods for Nasiri’s employment and his PAGA claims—a determination that is not
                                  25   difficult for counsel to ascertain and one which was pivotal in this case. Even this
                                  26   attorneys’ fee motion contains errors in the total calculations. See Willis Decl., ¶ 14.
                                  27   Thus, for purposes of a fee award, the Court finds that Plaintiff’s counsel did not act
                                  28   reasonably or prudently to advance or protect Nasiri’s interests in pursuit of a successful
                                                                                      9
                                         Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 10 of 12




                                  1    recovery. See Moore v. James H. Matthews & Co., 682 F.2d 830, 839 (9th Cir. 1982).
                                  2           Plaintiff’s counsel argues that it “took the laboring oar” on preparing trial papers.
                                  3    Mot. at 10. But that is only because Plaintiff had the burden at trial against pro se
                                  4    defendants, and the Court ordered Plaintiff to provide further clarification on trial papers
                                  5    that were not originally made clear in the first instance. In fact, each party submitted their
                                  6    own trial readiness binders despite the Court’s pretrial preparation order requiring joint
                                  7    submissions to the Court. Any additional work Plaintiff’s counsel undertook for trial
                                  8    preparation was its own doing. Plaintiff’s counsel also did not undergo significant post-
                                  9    judgment work or defend against post-judgment motions.
                                  10                      c.   Time Records
                                  11          Finally, counsel’s time records lack sufficient detail regarding the work performed
                                  12   and appear inflated as a result. For example, Burton billed 2.96 hours for “statement of
Northern District of California
 United States District Court




                                  13   damages, witness list and verdict form.” Willis Decl., Ex. A at 12. But the statement of
                                  14   damages, much to the Court’s disappointment, was no more than 5 sentences long and
                                  15   lacked a calculated breakdown. See Dkt. No. 227. The one-page witness list included
                                  16   only the three party-witnesses in the case, see Dkt. No. 186, and the Plaintiff’s verdict
                                  17   form lacked two of Nasiri’s primary claims, see Dkt. No. 225. Similarly, on August 31,
                                  18   2020, Burton billed 13.10 for “draft motion,” but there is no indication about which motion
                                  19   Burton drafted to ascertain how long that motion should have taken. This billing practice
                                  20   is repeated throughout, and it makes it difficult for the Court to ascertain whether any of
                                  21   that work was expended on Nasiri’s single successful claim or on those unsuccessful
                                  22   claims. Therefore, the Court finds that the hours expended was unreasonable because of
                                  23   counsel’s failure to meet and confer, counsel’s poor work performance, and insufficient
                                  24   billing records.
                                  25              3.      Apportionment
                                  26          Plaintiff’s counsel did not properly apportion the request for fees. “A reduced fee
                                  27   award is appropriate if the relief, however significant, is limited in comparison to the scope
                                  28   of the litigation as a whole.” Hensley, 461 U.S. at 440. When a plaintiff is a prevailing
                                                                                     10
                                         Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 11 of 12




                                  1    party because he or she succeeded on only some claims for relief, courts conduct a two-
                                  2    part analysis: “First, did the plaintiff fail to prevail on claims that were unrelated to [those]
                                  3    on which he succeeded? Second, did the plaintiff achieve a level of success that makes the
                                  4    hours reasonably expended a satisfactory basis for making a fee award?” Harman v. City
                                  5    and County of San Francisco, 136 Cal. App. 4th 1279, 1307–08 (Ct. App. 2006). A trial
                                  6    court may “identify specific hours that should be eliminated, or it may simply reduce the
                                  7    award to account for the limited success.” Sokolow v. Cty. of San Mateo, 213 Cal. App. 3d
                                  8    231, 248 (Ct. App. 1989).
                                  9           Here, Plaintiff’s counsel made no attempt to apportion the fees between the various
                                  10   claims and there is no indication that the fees could not be apportioned. At trial, Nasiri’s
                                  11   suggested damages for each claim were as follows: overtime claims ($10,920.00); meal
                                  12   break violations ($2,080.00); rest break violations ($2,080.00); business expenses
Northern District of California
 United States District Court




                                  13   ($1,620.00); wages upon termination ($3,840.00); and split shift premiums ($1,820.00).
                                  14   Trial Transcript Vol. 2, 276:16–283:23. The jury only awarded Nasiri $35.50 for his
                                  15   overtime claim. For his PAGA claims, Nasiri sought $63,900.00 in total penalties, with
                                  16   $47,925.00 to be distributed to the LWDA and $15,975.00 distributed to the aggrieved
                                  17   employees. See Dkt. No. 247 at 19. But Nasiri did not recover on any of those PAGA
                                  18   claims.
                                  19          As discussed above regarding counsel’s billing practices, there is no indication that
                                  20   the work performed was in furtherance of the successful overtime claim. The time to be
                                  21   compensated in any award must still be “reasonable in relation to the success achieved.”
                                  22   Hensley, 461 U.S. at 436. “Where the plaintiff’s success on a legal claim can be
                                  23   characterized as purely technical or de minimis, a district court would be justified in
                                  24   concluding that it is so insignificant to support prevailing party status.” Texas State Tchrs.
                                  25   Ass’n., 489 U.S. at 783.
                                  26          “Sometimes . . . a reasonable fee is zero, especially where the recovery is de
                                  27   minimis, establishes no important precedent and does not change the relationship of the
                                  28   parties . . . the ‘most critical factor’ for determining the reasonableness of the fee award is
                                                                                       11
                                         Case 5:18-cv-01170-NC Document 267 Filed 09/16/21 Page 12 of 12




                                  1    the degree of success obtained.” Choate v. Cty. of Orange, 86 Cal. App. 4th 312, 347 (Ct.
                                  2    App. 2000), as modified on denial of reh’g (Jan. 17, 2001) (citing Farrar v. Hobby, 506
                                  3    U.S. at 114). Where there is sufficient basis in the record, a “plaintiff[’s] de minimis
                                  4    recovery merit[s] a de minimis (zero) fee award.” Id. at 326. “[T]he determination
                                  5    whether a victory is de minimis is generally left to the sound equitable discretion of the
                                  6    trial court in the first instance, ‘so as to avoid a second major litigation strictly over
                                  7    attorneys’ fees.’” Id.
                                  8           Here, the time records provided show a lack of self-discipline in any attempts to
                                  9    apportion. Nasiri argues that attorneys’ fees need not be apportioned between distinct
                                  10   causes of action where plaintiff’s various claims involve a common core of facts or are
                                  11   based on related legal theories. Reply at 5 (citing Graciano v. Robinson Ford Sales, Inc.,
                                  12   144 Cal. App. 4th 140, 157 (Ct. App. 2006). Though that may be true, Nasiri’s shared
Northern District of California
 United States District Court




                                  13   facts and legal theories are not “so inextricably intertwined that it would be impractical or
                                  14   impossible to separate the attorney’s time.” Hoffman v. Superior Ready Mix Concrete,
                                  15   L.P., 30 Cal. App. 5th 474, 484–85 (Ct. App. 2018). For example, apportionment for
                                  16   Nasiri’s complete lack of recovery at the bench trial would have been simple and feasible.
                                  17   Because the Court lacks sufficient detail to apportion or allocate counsel’s time, the Court
                                  18   denies attorneys’ fees in full.
                                  19          The $244,641.41 amount requested is far out of proportion to the extremely limited
                                  20   value of Nasiri’s successful claim. Based on the foregoing reasons, the Court finds that
                                  21   Nasiri’s victory of $35.50 was merely de minimis, and thus undeserving of reasonable
                                  22   attorneys’ fees.
                                  23   IV. CONCLUSION
                                  24        For the foregoing reasons, the Court DENIES Nasiri’s motion, and Nasiri’s counsel,
                                  25   Burton Employment Law, is awarded zero attorneys’ fees for the reasons stated above.
                                  26          IT IS SO ORDERED.
                                  27   Dated: September 16, 2021                   _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  28                                                     United States Magistrate Judge
                                                                                       12
